Pannell, Judge.
Evidence of prior convictions and pleas of guilty of appellant in the form of certified copies were introduced in evidence without objection at his pre-sentence hearing. In the absence of challenges to these convictions and pleas of guilty, it is not incumbent upon the state to prove the appellant was represented by counsel in such prior cases. Philpot v. State, 128 Ga. App. 243 (3) (196 SE2d 358). We accordingly, must affirm the judgment of sentence, which is now attacked on the grounds the state failed to make such proof.

Judgment affirmed.


Eberhardt, P. J., and Stolz, J., concur.